DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after November 4th, 2021 has been entered. Claims 1-8, 10, 12-16, 19-34, and 36-38 are currently pending. Claims 9, 11, 17, 18 and 35 have been canceled. Claims 1, 12-15, 19, 25, 27-29, 30, and 31 have been amended. Applicant’s amendment to the drawings have remedied the objections set forth in the Non-Final Office Action dated 8/4/2021. Applicant’s cancelation of claim 35 has remedied the previous 112(a) rejections set forth in the Non-Final Office Action, however new 112(a) rejections have been entered as necessitated by amendment. 
Claim Interpretation
The term(s) “for” and “configured”, in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 12-16, 19-34, and 36-38 have been considered but are moot because the new ground of rejection does not rely on all 
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 30, and 31 each recite “wherein the output signal is phase shifted relative to the input signal to provide a phase-shifted optical signal”. However, the specification is silent on “a phase-shifted optical signal” as claimed. The specification, in P.34-35, describes a phase shifted output signal, but not a phase-shifted optical signal. The specification in P.31 further describes the output signal as an electrical signal this is converted in the optical stimulator 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 12-16, 27-32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Poletto et al. (US Publication 2012/0253261 A1) herein after Poletto in view of Aravanis et al. (US Publication 2009/0088680 A1) herein after Aravanis, Tass et al. (US 2017/0259068 A1) herein after Tass, and Rockweiller et al. (US 2014/0039312 A1) herein after Rockweiller.
Regarding claim 1, Poletto teaches  an optogenetic system for preventing or halting seizures, the system including: a sensor (Para [0005] “a sensor”) for monitoring an activity of a neural network containing a group of target neurons (Para [0005] “sensor is configured to sense a bioelectrical signal related to a neurological condition of the patient”), and generating an input signal indicative of said activity (Para [0005]; the sensor monitors bioelectrical signals related to a neurological condition of a patient and is inherently capable of generating an input of neural activity since it monitors neural activity), the target neurons being excitatory neurons (Para [0034] “a first opsin may be employed as an activating or exciting opsin that, when exposed to a specific wavelength of light or range of wavelengths, causes the target neuron membrane to become permeable to specific anions or cations flowing into the neuron, which which express optogenetic actuators that cause the cells on which they are expressed to execute excitatory behavior in response to an optical stimulus (Para [0033] “a variety of genetic agents encoding for light-sensitive protein(s), referred to herein as " opsins," may be delivered by the vector. Delivering the genetic agents encoded for one of a number of appropriate opsins permits modulation of the transduced cells via optical stimulation. For example, the activation or inhibition of neurons transduced with DNA encoding for an opsin may be controlled by directing light of varying wavelengths and intensities at the cells. The devices and techniques described in this disclosure may be used in conjunction with any of a variety of opsins or other materials effective in supporting excitation, inhibition or other desired effects on the target tissue, e.g. of target neurons.”); an optical stimulator (Para [0005] “an optical stimulator”) for delivering an excitatory stimulus in the form of an optical signal to the group of target neurons, the optical signal determined based on the input signal, to reduce the overall activity of the target neurons (Para [0005] “optical stimulator is configured to deliver light to one or more of the cells transduced with the genetic agent by the viral vector based on the bioelectrical signal sensed by the sensor”), and a processor (Fig. 3 Processor element 50), configured to generate an output signal based on the input signal (Para [0119] “For example, in addition to employing electrodes on leads 12 to sense bioelectrical signals in order to predict the onset or detect the occurrence of a seizure, the sense electrodes may also be controlled, e.g. by processor 50 to adapt optical stimulation delivered to patient 6 based on changes in the bioelectric signals”), wherein the output signal is used to generate the optical signal which forms the excitatory stimulus (Para [0116] “Optical stimulation generator 60 may wherein: the input signal is oscillatory in nature (Para [0008] “The sensor is configured to sense a bioelectrical signal related to epilepsy”: brain signals include oscillatory waves), and the output signal has the same frequency as the input signal (Para [0080] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, including burst patterns wherein optical stimulation generator 60 may control burst width, burst frequency, the number of pulses per burst, and the number of bursts… a pulse frequency of between about 0.1 Hz and about 1 kHz, such as a frequency of about 0.2 Hz”: Examiner respectfully submits that because the sensors directly provide the input signal for the stimulation output signal in the electrical domain, examiner considers those signals to be at the same frequency), but does not explicitly teach that the group of target neurons are exclusively excitatory neurons and wherein the output signal is phase shifted relative to the input signal to provide a phase-shifted optical signals, and the processor is configured to determine or calculate the phase shift.
However, in a similar application of optogenetics, Aravanis discloses exclusively using excitatory neurons that are modified with ChR2 to elicit an excitatory response (Para [0076] “genetic technology was obtained by employing immunohistochemistry to verify that ChR2 was 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Poletto to further specify exclusively using excitatory neurons that are modified with ChR2 to elicit an excitatory response as disclosed by Aravanis as doing so would have been a use of a known technique (expressing ChR2 on a neuron) to improve similar devices (specifically directing the genetic mutation to an excitatory neuron instead of an inhibitory neuron) to achieve the purpose of eliciting a excitatory response over an inhibitory response.
Furthermore, in a similar optical stimulation system Tass discloses the output signal is phase shifted relative to the input signal to provide a phase shifted optical signal (Para [0028] “The stimuli 22 are designed such that the time-delayed (or phase-shifted) stimulation by at least two stimulation elements effects a desynchronization of the pathologically synchronous activity of the neuronal population 31” and Para [0050]: input signal is derived from the measured brain/neuronal activity which is then used to determine the stimuli signal. The stimuli signal is designed to be phase shifted relative to the measured brain signal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optogenetic system of Poletto in view of Aravanis to further include the output signal is phase 
Moreover, Rockweiller in an implantable device processing system, calculating phase shift (Para [0066] “More particularly, the covariance-based approach can be used to determine the phase shift between two signals or between a signal and some other standard”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis and Tass to further include the processing capability to calculate phase shift as disclosed by Rockweiller as a way to ensure that relative and proper timing can be achieved (Rockweiller Para [0067]). 
Regarding claim 2, Poletto further teaches wherein the sensor is located on an implantable device (Fig. 1 and Para [0010] “an implantable stimulator coupled to optical fibers for optical stimulation”).  
Regarding claim 3, Poletto further teaches wherein the sensor includes an electrode (Para [0061] “The sense electrodes 17 of lead segments 12A, 12B are shown as ring electrodes”).  
Regarding claim 4, Poletto further teaches wherein the sensor includes an array of electrodes
Regarding claim 5, Poletto further teaches wherein the electrode is configured to monitor the local field potential of the neural network containing the group of target neurons (Para [0023] “The sense electrodes associated with electrical leads 12 connected to stimulator 4 may detect various types of bioelectric signals, including local field potentials (LFP) of brain tissue”).  
Regarding claim 6, Poletto further teaches wherein the optical stimulator is located on an implantable device (Fig. 4 and Para [0013] “an implantable stimulator coupled to optical electrodes on an electrode array”).  
Regarding claim 7, Poletto further teaches wherein the optical stimulator and the sensor are located on the same implantable device (Fig. 4 and Para [0013] “an implantable stimulator coupled to optical electrodes on an electrode array”).  
Regarding claim 8, Poletto further teaches wherein the optical stimulator includes a light-emitting element configured to provide light having a light intensity of no less than 0.5 mW/mm2 (Para [0035] “an intensity of between about 0.5 mW/mm2 and about 10 mW/mm2, such as between about 1 mW/mm2 and about 5 mW/mm2, and in one example about 2.4 mW/mm2”), wherein the light- emitting element comprises a light emitting diode or a laser (Para [0060] “system 2 may include a lead that carries one or more electrical conductors that provide power to one or more light sources, such as an LED or a laser”).  
Regarding claim 10, Poletto further teaches wherein the optical stimulator includes an array of light-emitting elements
Regarding claim 12, Poletto further teaches wherein the input signal is an electrical signal (Para [0004] “the sensed bioelectrical signal”).  
Regarding claim 13, Poletto further teaches wherein the output signal is an electrical signal (Para [0119] “For example, changes in a bioelectric signal or a number of signals, e.g. LFP, ECoG, and/or EEG, received by processor 50 of stimulator 4 may indicate the movement of the foci of an epileptic seizure from one region of brain 16 of patient 6 to another”).  
Regarding claim 14, Poletto further teaches wherein, either: (a) the processor is configured to detect, within the input signal, an event signal which is indicative of an onset or presence of a seizure or seizure-like event (Para [0119] “For example, in addition to employing electrodes on leads 12 to sense bioelectrical signals in order to predict the onset or detect the occurrence of a seizure, the sense electrodes may also be controlled, e.g. by processor 50 to adapt optical stimulation delivered to patient 6 based on changes in the bioelectric signals”), or (b) the sensor is configured to detect an event signal which is indicative of the onset or presence of a seizure or seizure-like event, and to send the input signal, and information relating to the event signal to the processor (Para [0119] “For example, in addition to employing electrodes on leads 12 to sense bioelectrical signals in order to predict the onset or detect the occurrence of a seizure, the sense electrodes may also be controlled, e.g. by processor 50 to adapt optical stimulation delivered to patient 6 based on changes in the bioelectric signals”).  
Regarding claim 15, Poletto further teaches wherein the optical stimulator is configured only to deliver the excitatory stimulus in response to a detection of an event signal (Para [0119] “For example, changes in a bioelectric signal or a number of signals, e.g. LFP, 
Regarding claim 16, Poletto further teaches wherein the processor is configured to generate the output signal only upon detection of the event signal (Para [0119] “For example, changes in a bioelectric signal or a number of signals, e.g. LFP, ECoG, and/or EEG, received by processor 50 of stimulator 4 may indicate the movement of the foci of an epileptic seizure from one region of brain 16 of patient 6 to another. In such an example, processor 50 may adaptively alter the selected optical fibers 11 or optrodes 84 from which to deliver optical stimulation to neurons within brain 16 based on the sensed bioelectric signal or signals”).  
Regarding claim 27, Poletto further teaches wherein the processor is configured to perform thresholding and rectification on the input signal, such that an amplitude of the output signal is proportional to an extent to which the input signal exceeds a predetermined threshold (Para [0111] “In one example, seizure prediction and/or detection algorithms are stored on memory 52 and executed by processor 50, which may also control sense electrodes on leads 12… sensing of a bioelectrical brain signal that exhibits a certain characteristic, which may be a time domain characteristic (e.g., an amplitude) or a frequency domain characteristic (e.g., an energy level in one or more frequency bands)… a seizure detection algorithm stored on memory 52 that detects a seizure onset if a sensed bioelectrical brain signal substantially 
Regarding claim 28, Poletto further teaches wherein the output signal is used to control an intensity of the light emitted by the optical stimulator to generate the optical signal which forms the excitatory stimulus (Para [0080] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, including burst patterns wherein optical stimulation generator 60 may control burst width, burst frequency, the number of pulses per burst, and the number of bursts”).  
Regarding claim 29, Poletto further teaches wherein the output signal is used to modulate a width or frequency of pulses of light, having a constant intensity, to generate the optical signal which forms the excitatory stimulus (Para [0020] “For example, first optical fiber 11A may deliver visible light having a certain wavelength and intensity, and second optical fiber 11B may deliver visible light having the same wavelength and intensity, or a different wavelength at the same intensity, or the same wavelength and a different intensity, or the second optical fiber 11B may deliver non-visible light, such as infrared or ultraviolet light” and Para [0117] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, 
Regarding claim 30, Poletto teaches a control device for use in an optogenetic system for preventing or halting seizures (Para [0023] “stimulator 4 may deliver therapy to brain 16 of patient 6 to help mitigate the effects of the seizure or, in some cases, prevent the onset of the seizure or manifestations of the seizure that are perceived by the patient”), the control device having: an input for receiving an input signal indicative of an activity of a neural network containing a group of target neurons (Para [0023] “The sense electrodes associated with electrical leads 12 connected to stimulator 4 may detect various types of bioelectric signals, including local field potentials (LFP) of brain tissue, energy spectra in different bands, such as alpha, beta, or gamma bands of brain activity, and electrical signals associated with electrocorticography (ECoG) or electroencephalography (EEG).”), the group of target neurons being excitatory neurons (Para [0025] “a particular area of neurons within the brain or spinal cord” and Para [0034] “a first opsin may be employed as an activating or exciting opsin that, when exposed to a specific wavelength of light or range of wavelengths, causes the target neuron membrane to become permeable to specific anions or cations flowing into the neuron, which depolarizes the neuron, also referred to as activating the neuron, and causes a neural spike”) which express optogenetic actuators that cause the cells on which they are expressed to execute excitatory behavior in response to an optical stimuli (Para [0033] “a variety of genetic agents encoding for light-sensitive protein(s), referred to herein as " opsins," may be delivered by the vector. Delivering the genetic agents encoded for one of a number of appropriate opsins permits modulation of the transduced cells via optical stimulation. For a processor for determining an output signal based on the input signal (Para [0119] “For example, in addition to employing electrodes on leads 12 to sense bioelectrical signals in order to predict the onset or detect the occurrence of a seizure, the sense electrodes may also be controlled, e.g. by processor 50 to adapt optical stimulation delivered to patient 6 based on changes in the bioelectric signals”); and an output for transmitting the output signal to an optical stimulator; wherein: the output signal is determined such that when the optical signal is delivered to the group of target neurons (Para [0117] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, including burst patterns wherein optical stimulation generator 60 may control burst width, burst frequency, the number of pulses per burst, and the number of bursts”), the overall activity of the group of target neurons is reduced (Para [0034] “A second opsin may be employed in addition to or in lieu of the first activating opsin as an inhibiting opsin that, when exposed to a different wavelength of light or range of wavelengths, acts to hyperpolarize the neuron, also referred to as inhibiting or deactivating the neuron, to counteract the inward cation permeability of the target neuron”); ”), wherein the output signal is used to generate the optical signal which forms the excitatory stimulus (Para [0116] “Optical stimulation generator 60 may provide for the two wavelengths of stimulation light by having two light sources, one for each wavelength, such as a LED dedicated to each wavelength of light that feed into optical fibers 11 to deliver each wavelength of light to the target neurons depending on which LED is activated by optical stimulation generator 60 as controlled by processor 50”) wherein: the input signal is oscillatory in nature (Para [0008] “The sensor is configured to sense a bioelectrical signal related to epilepsy”: brain signals include oscillatory waves), and the output signal has the same frequency as the input signal (Para [0080] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, including burst patterns wherein optical stimulation generator 60 may control burst width, burst frequency, the number of pulses per burst, and the number of bursts… a pulse frequency of between about 0.1 Hz and about 1 kHz, such as a frequency of about 0.2 Hz”: Examiner respectfully submits that because the sensors directly provide the input signal for the stimulation output signal in the electrical domain, examiner considers those signals to be at the same frequency), but does not explicitly teach that the group of target neurons are exclusively excitatory neurons and wherein the output signal is phase shifted relative to the input signal to provide a phase-shifted optical signals, and the processor is configured to determine or calculate the phase shift.
However, in a similar application of optogenetics, Aravanis discloses exclusively using excitatory neurons that are modified with ChR2 to elicit an excitatory response (Para [0076] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Poletto to further specify exclusively using excitatory neurons that are modified with ChR2 to elicit an excitatory response as disclosed by Aravanis as doing so would have been a use of a known technique (expressing ChR2 on a neuron) to improve similar devices (specifically directing the genetic mutation to an excitatory neuron instead of an inhibitory neuron) to achieve the purpose of eliciting a excitatory response over an inhibitory response.
Furthermore, in a similar optical stimulation system Tass discloses the output signal is phase shifted relative to the input signal to provide a phase shifted optical signal 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optogenetic system of Poletto in view of Aravanis to further include the output signal is phase shifted relative to the input signal to provide a phase shifted optical signal as disclosed by Tass as a way to disrupt to synchronicity of the neuronal population thereby lowering pathological activity in the neuronal population (Tass Para [0028]).
Moreover, Rockweiller in an implantable device processing system, calculating phase shift (Para [0066] “More particularly, the covariance-based approach can be used to determine the phase shift between two signals or between a signal and some other standard”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis and Tass to further include the processing capability to calculate phase shift as disclosed by Rockweiller as a way to ensure that relative and proper timing can be achieved (Rockweiller Para [0067]). 
Regarding claim 31, Poletto teaches a method of halting or preventing seizures (Para [0023] “stimulator 4 may deliver therapy to brain 16 of patient 6 to help mitigate the effects of the seizure or, in some cases, prevent the onset of the seizure or manifestations of the seizure that are perceived by the patient”), the method involving the steps of: monitoring an activity of a neural network containing a group of target neurons, the target neurons being excitatory neurons which express optogenetic actuators that cause the cells on which they are expressed to execute excitatory behavior in response to an optical stimulus (Para [0033] and Para [0034]); generating an oscillatory input signal indicative of the activity (Para [0119] and the sensor monitors bioelectrical signals related to a neurological condition of a patient and is ; generating an output signal using a processor based on the input signal (Para [0119] “For example, in addition to employing electrodes on leads 12 to sense bioelectrical signals in order to predict the onset or detect the occurrence of a seizure, the sense electrodes may also be controlled, e.g. by processor 50 to adapt optical stimulation delivered to patient 6 based on changes in the bioelectric signals”); wherein the output signal has the same frequency as the input signal (Para [0080] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, including burst patterns wherein optical stimulation generator 60 may control burst width, burst frequency, the number of pulses per burst, and the number of bursts… a pulse frequency of between about 0.1 Hz and about 1 kHz, such as a frequency of about 0.2 Hz”: Examiner respectfully submits that because the sensors directly provide the input signal for the stimulation output signal in the electrical domain, examiner considers those signals to be at the same frequency); determining, based on the input signal (Para [0119] “For example, changes in a bioelectric signal or a number of signals, e.g. LFP, ECoG, and/or EEG, received by processor 50 of stimulator 4 may indicate the movement of the foci of an epileptic seizure from one region of brain 16 of patient 6 to another. In such an example, processor 50 may adaptively alter the selected optical fibers 11 or optrodes 84 from which to deliver optical stimulation to neurons within brain 16 based on the sensed bioelectric signal or signals”), an optical signal for stimulating the group of target neurons, such that when delivered to the target neurons, the overall activity of the group of target neurons is reduced (Para [0034] “A second opsin may be employed in addition to or in lieu of the first activating opsin as an inhibiting opsin that, when exposed to a different wavelength of light or range of wavelengths, acts to hyperpolarize the neuron, also referred to as inhibiting or deactivating the neuron, to counteract the inward cation permeability of the target neuron”); delivering an excitatory stimulus to the target neurons; in the form of the optical signal (Para [0020] “For example, first optical fiber 11A may deliver visible light having a certain wavelength and intensity, and second optical fiber 11B may deliver visible light having the same wavelength and intensity, or a different wavelength at the same intensity, or the same wavelength and a different intensity, or the second optical fiber 11B may deliver non-visible light, such as infrared or ultraviolet light” and Para [0117] “Optical stimulation generator 60 may also control, under the direction of processor 50, several other parameters with respect to the optical stimulation of the target tissue, such as the intensity of light emitted to stimulate the target tissue, the number of pulses of light to be emitted, the pulse width, the frequency of pulses, and the pattern of pulses, including burst patterns wherein optical stimulation generator 60 may control burst width, burst frequency, the number of pulses per burst, and the number of bursts”), but does not explicitly teach that the group of target neurons are exclusively excitatory neurons and wherein the output signal is phase shifted relative to the input signal to provide a phase-shifted optical signals, and the processor is configured to determine or calculate the phase shift.
However, in a similar application of optogenetics, Aravanis discloses exclusively using excitatory neurons that are modified with ChR2 to elicit an excitatory response (Para [0076] “genetic technology was obtained by employing immunohistochemistry to verify that ChR2 was 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Poletto to further specify exclusively using excitatory neurons that are modified with ChR2 to elicit an excitatory response as disclosed by Aravanis as doing so would have been a use of a known technique (expressing ChR2 on a neuron) to improve similar devices (specifically directing the genetic mutation to an excitatory neuron instead of an inhibitory neuron) to achieve the purpose of eliciting a excitatory response over an inhibitory response.
Furthermore, in a similar optical stimulation system Tass discloses the output signal is phase shifted relative to the input signal to provide a phase shifted optical signal (Para [0028] “The stimuli 22 are designed such that the time-delayed (or phase-shifted) stimulation by at least two stimulation elements effects a desynchronization of the pathologically synchronous activity of the neuronal population 31” and Para [0050]: input signal is derived from the measured brain/neuronal activity which is then used to determine the stimuli signal. The stimuli signal is designed to be phase shifted relative to the measured brain signal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optogenetic system of Poletto in view of Aravanis to further include the output signal is phase 
Moreover, Rockweiller in an implantable device processing system, calculating phase shift (Para [0066] “More particularly, the covariance-based approach can be used to determine the phase shift between two signals or between a signal and some other standard”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis and Tass to further include the processing capability to calculate phase shift as disclosed by Rockweiller as a way to ensure that relative and proper timing can be achieved (Rockweiller Para [0067]).   
Regarding claim 32, Poletto in view of Aravanis, Tass and Rockweiller further disclose wherein the group of target neurons are genetically modified to express the optogenetic actuators using a promoter, the promoter being present in excitatory neurons and not present in inhibitory neurons
Regarding claims 37 and 38, Poletto further teaches wherein the optogenetic actuators are opsins (Poletto Para [0025] “For example, a biological vector may be employed to transduce neurons of patient 6 with a nucleic acid encoding for light-sensitive protein(s), channels or pumps, referred to herein as "opsins."”); wherein the opsins are Channelrhodopsin 2 (ChR2) (Para [0033] “The devices and techniques described in this disclosure may be used in conjunction with any of a variety of opsins or other materials effective in supporting excitation, inhibition or other desired effects on the target tissue, e.g. of target neurons. In one example, a first opsin or set of opsins, also referred to as a light-activated cation channel proteins (or "LACC"), comprises the protein, or portions of the protein Channelrhodopsin-2 (ChR2).”).
Claims 19, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Aravanis, Tass and Rockweiller as applied to claim 1, and further in view of Corey et al. (US Publication 2016/0147964 A1) herein after Corey.
Regarding claims 19, and 20, Poletto in view of Aravanis, Tass and Rockweiller disclose the system of claim 17, but does not explicitly disclose wherein the phase shift is predetermined; wherein the phase shift is fixed.  
However, Corey discloses, in an electrical signal processing system for an implantable stimulation system, wherein the phase shift is predetermined; wherein the phase shift is fixed (Para [0114] “In some examples, at least for the phase information being outputted to program 14, processor 60 may add a fixed and known phase shift to the real-time phase information determined by frequency band phase detector 78. The purpose of the phase shift
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis, Tass and Rockweiller to further include wherein the phase shift is predetermined; wherein the phase shift is fixed as disclosed by Corey as way to control the output signal such that the user cannot inadvertently change the phase shift thereby delivering a more constant and controlled treatment. 
Regarding claim 25, Poletto in view of Aravanis, Tass and Rockweiller disclose the optogenetic system of claim 11, but does not explicitly teach wherein the processor is configured to perform band-pass filtering on the input signal, the band-pass filtering having a predetermined filter frequency.
However, Corey discloses wherein the processor is configured to perform band-pass filtering on the input signal (Para [0116] “For instance, as described in more detail, frequency component phase detectors 86A-86C may function as a bandpass filter”), the band-pass filtering having a predetermined filter frequency (Para [0128] “The summation of three Gaussian-like curves each centered around respective frequency components of 4 Hz, 6 Hz, and 8 Hz results in a bandpass filter transfer function with a band of 4 Hz to 8 Hz”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis, Tass and Rockweiller to further include wherein the processor is configured to perform band-pass filtering on the input signal, the band-pass filtering having a predetermined filter frequency as disclosed by Corey as a way to have proper phase detection and to remove noise from the processing system. 
Regarding claim 26, the combination of Poletto in view of Aravanis, Tass, Rockweiller and Corey further discloses wherein the filter frequency is no less than 1 Hz and no more than 20 Hz (Corey: Para [0128] “The summation of three Gaussian-like curves each centered around respective frequency components of 4 Hz, 6 Hz, and 8 Hz results in a bandpass filter transfer function with a band of 4 Hz to 8 Hz”).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Aravanis, Tass, Rockweiller and Corey, as applied to claim 20, and further in view of Dunseath et al. (US Publication 2009/0099473 A1) herein after Dunseath.
Regarding claim 21, the combination of Poletto in view of Aravanis, Tass, Rockweiller and Corey discloses the optogenetic system of claim 20, but does not explicitly disclose wherein the phase shift is no less than 60° and no more than 165°.
However, Dunseath discloses wherein the phase shift is no less than 60° and no more than 165° (Para [0163] “For 90 degrees of phase shift at 60 Hz, capacitors C60 and C61 are set to 1 .mu.F. Resistor R63 is 265K ohms and resistor R64 is a combination of 261K ohms in series with a 10K ohms potentiometer for phase adjustment”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis, Tass, Rockweiller and Corey to further include wherein the phase shift is no less than 60° and no more than 165° as use of a known technique of phase shift to improve similar devices to allow signals to be transmitted more efficiently in the system.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Aravanis and Corey, as applied to claim 20, and further in view of Tass (US Publication 2013/0090519 A1) herein after Tass_519.
Regarding claim 22, the combination of Poletto in view of Aravanis, Tass, Rockweiller and Corey discloses the optogenetic system of claim 20, but does not explicitly disclose wherein the phase shift is either: (a) no less than -30° and no more than 30°, or (b) no less than 150° and no more than 210°.
However, Tass_519 discloses wherein the phase shift is either: (a) no less than -30° and no more than 30°, or (b) no less than 150° and no more than 210° (Para [0135] “In the case of a sinusoidal signal as an optical stimulus, for example, the sinusoidal signal of two segments can be applied at the same time is, however, applied with inverse polarity (which corresponds to a phase shift of pi).”: Pi corresponds to 180 degrees).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis, Tass, Rockweiller and Corey to further include wherein the phase shift is either: (a) no less than -30° and no more than 30°, or (b) no less than 150° and no more than 210°as disclosed by Tass_519 because doing so would be a use of a known technique of phase shifting to improve similar devices to allow signals to be transmitted more efficiently in the system.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Aravanis, Tass, Rockweiller and Corey, as applied to claim 20, and further in view of Weinstein et al. (US Publication 2013/0190646 A1) herein after Weinstein.
Regarding claim 23, the combination of Poletto in view of Aravanis, Tass, Rockweiller and Corey discloses the optogenetic system of claim 20, but does not explicitly disclose wherein the processor is configured to calculate the phase shift based on the input signal.  
However, Weinstein discloses disclose wherein the processor is configured to calculate the phase shift based on the input signal (Para [0056] “The processing circuit then compares the digitized signals received from the driver circuit to the reference in order to calculate the amplitude and phase shift of the returned signals”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis, Tass, Rockweiller and Corey to further include wherein the processor is configured to calculate the phase shift based on the input signal as disclosed by Weinstein as a way to allow the signals to be carried more efficiently throughout the circuitry. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Aravanis, Tass, Rockweiller, Corey and Weinstein, as applied to claim 23 above, and further in view of Starkebaum et al. (US Publication 2012/0277619 A1) herein after Starkebaum.
Regarding claim 24, the combination of Poletto in view of Aravanis, Tass, Rockweiller, Corey and Weinstein the optogenetic device of claim 23 and further discloses during the oscillation of the input signal at which the delivery of the excitatory stimulus causes (Poletto Para [0064] “For example, programmer 20 may permit patient 6 to adjust stimulation parameters of a program such as duration of treatment, optical intensity or amplitude, pulse width, pulse frequency, burst length, and burst rate. Patient 6 may also select a program, e.g., from among a plurality of stored programs, as the present program to control delivery of a brain state to approach a stable region (Weinstein Para [0043]) and to calculate the phase shift based on this identification (Weinstein Para [0056] “The processing circuit then compares the digitized signals received from the driver circuit to the reference in order to calculate the amplitude and phase shift of the returned signals. Based on the amplitude and phase shifts”), but does not explicitly disclose wherein the processor is configured to identify a range of phases.
However, Starkebaum discloses wherein the processor is configured to identify a range of phases (Para [0028] “Additionally or alternatively, particular values or ranges of value of the phase (which may be expressed in terms of phase angle) may be indicative of food intake. When such behavior and/or values are identified in the phase of the tissue impedance, one more processors of a therapy system may determine the onset of food intake by a patient”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optogenetic system of Poletto in view of Aravanis, Tass, Rockweiller, Corey and Weinstein (as described above) to further include wherein the processor is configured to identify a range of phases as disclosed by Starkebaum as to better evaluate signals and monitor fluid levels in organs within the body.
Claims 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Aravanis, Tass, and Rockweiller as applied to claim 32 (for claims 33 and 34) and claim 1 (for claim 36) above, and further in view of Bernstein et al. (Bernstein, Jacob G., and Edward S. Boyden. "Optogenetic tools for analyzing the neural circuits of behavior." Trends in cognitive sciences 15.12 (2011): 592-600.) herein after Bernstein.
Regarding claims 33, 34 and 35, Poletto in view of Aravanis, Tass, and Rockweiller disclose the system of claim 32 (for claims 33 and 34) and claim 1 (for claim 36), but do not explicitly disclose that the promoter is an EMX promoter wherein the promoter/modified gene product is EMX-1.
However, in a similar optogenetic application Bernstein discloses the promoter is an EMX promoter wherein the promoter/modified gene product is EMX-1 ((p.598 column 2 lines 4-11 “The authors used lentiviruses to label piriform cortex neurons with channelrhodopsin-2, using the synapsin promoter to drive expression in both excitatory and inhibitory neurons; they also used the Cre-dependent AAV vector described above, along with Emx1-Cre mice that express Cre recombinase in just the excitatory cells of the cortex, to target expression to excitatory pyramidal neurons; typically, 200–1000 neurons were labeled”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Poletto in view of Aravanis, Tass, and Rockweiller to have the promoter/modified gene product be EMX1 as disclosed by Bernstein because doing so would be a simple substitution for one known promoter (CamKII.alpha.) for the other known promoter of EMX1 to yield the predictable results of genetically modifying neurons for optogenetic purposes and to elicit excitatory responses in neurons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792